Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 10-29 in the reply filed on 19 May 2022 is acknowledged.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 10 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Chou et al. (US Pat. Pub. 2017/0200640).
Regarding claim 10, Chou teaches a method for building an integrated circuit (IC), comprising: 
forming a conductive structure within a dielectric structure along a first side of a semiconductor substrate [fig. 3a, conductive structure 101c, dielectric 101a, substrate 101b]; 
performing a first etching process on a second side of the semiconductor substrate to form sidewalls of the semiconductor substrate that define a first hole extending to the dielectric structure [fig. 3H, opening 112, sidewalls on either side, extends to 101a]; 
forming an insulating structure over the second side of the semiconductor substrate and along the sidewalls of the semiconductor substrate [fig. 3j, insulator 104]; 
performing a second etching process on the dielectric structure to form sidewalls of the dielectric structure that define a second hole that extends to the conductive structure, wherein the second hole has a maximum width less than that of the first hole; and forming a through-substrate via (TSV) within the first hole and the second hole [fig. 3k, the opening is extended to the conductive structure 101c, with a width less than the first opening, fig. 3L shows TSV 103].
Claim(s) 10, 11, 23 and 24 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Kume (US Pat. Pub. 2020/0075498).
Regarding claim 10, Kume teaches a method for building an integrated circuit (IC), comprising: 
forming a conductive structure within a dielectric structure along a first side of a semiconductor substrate [fig. 3, conductive structure 35, dielectric 11, substrate 10]; 
performing a first etching process on a second side of the semiconductor substrate to form sidewalls of the semiconductor substrate that define a first hole extending to the dielectric structure [fig. 4, opening H, sidewalls on either side, extends to 11]; 
forming an insulating structure over the second side of the semiconductor substrate and along the sidewalls of the semiconductor substrate [fig. 5, insulator 171]; 
performing a second etching process on the dielectric structure to form sidewalls of the dielectric structure that define a second hole that extends to the conductive structure, wherein the second hole has a maximum width less than that of the first hole; and forming a through-substrate via (TSV) within the first hole and the second hole [fig. 8, the opening is extended to the conductive structure 35, with a width less than the first opening, fig. 10 shows TSV 183].
Regarding claim 11, Kume discloses the method of claim 10, further comprising:
Forming a blocking layer over the insulating structure and along inner sidewalls of the insulating structure prior to the second etching process [fig. 5, blocking layer 173].
	Regarding claim 23, Kume teaches a method of forming an integrated chip (IC) comprising:
	forming an interconnect within a dielectric structure along a first side of a substrate [fig. 3, interconnect 35, dielectric 11/12, substrate 10];
performing a first patterning process on a second side of the substrate to form a first hole extending through the substrate and exposing the dielectric structure [fig. 4, opening H, exposing 11/12];
forming a blocking layer along sidewalls of the substrate that form the first hole [fig.5, 171];
forming a temporary blocking layer along sidewalls of the blocking layer [fig. 5, 172]; 
performing a second patterning process on the dielectric structure with the blocking layer and the temporary blocking layer in place, wherein the second patterning process forms a second hole extending through the dielectric structure and exposing the interconnect [fig.8, opening extends to interconnect 35 and exposes it, paragraphs [0042-0044] teach multiple RIE steps which can be interpreted as a patterning process]; and
forming a conductive material within the first hole and the second hole [fig. 10, 183].
Regarding claim 24, Kume discloses the method of claim 23, wherein the second patterning process etches through the temporary blocking layer to form the second hole [fig. 7 shows 172 being etched through].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kume as applied to claims 10,11, 23 and 24 above, and further in view of Yau (US Pat. Pub. 2011/0155692).
Regarding claim 25, Kume teaches the temporary blocking layer contains titanium but fails to teach titanium nitride and instead teaching aluminum oxide [paragraph [0038]].
Yau teaches forming openings in semiconductor layers in which a titanium nitride layer is used as a mask/blocking layer and teaches aluminum oxide can be an alternative [paragraph [0020]].
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teachings of Yau into the method of Kume by forming the temporary blocking layer out of titanium nitride.  The ordinary artisan would have been motivated to modify Kume in the manner set forth above for at least the purpose of utilizing known materials to ensure successful protection during processing.  Furthermore, art recognized suitability for an intended purpose has been recognized to be motivation to combine.   MPEP 2144.07.
Allowable Subject Matter
Claims 17-22 are allowed.
Claims 12-16 and 26-29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 17, the prior art fails to disclose or suggest the method as claimed.  Specifically, the prior art fails to teach forming an insulating structure over the second side of the semiconductor substrate and along the sidewalls of the semiconductor substrate, forming a blocking layer along sidewalls of the insulating structure, forming a temporary blocking layer along sidewalls of the blocking layer and along the sidewalls of the insulating structure
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M PARKER whose telephone number is (571)272-8794. The examiner can normally be reached M-F 7:30am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on 571-272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.M.P/Examiner, Art Unit 2816                                                                                                                                                                                                        

/JAEHWAN OH/Primary Examiner, Art Unit 2816